Citation Nr: 1711275	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  11-11 708	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to service connection for a left arm disability.

2.  Entitlement to service connection for a left thumb and finger disability, to include trigger or mallet finger.

3.  Entitlement to service connection for a back disability.



ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty (in the Army) from June 1983 to October 1983, July 2003 to May 2004, and December 2004 to February 2006, with additional Reserve service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).  In September 2014, these matters were remanded by the Board for development.

The Board notes that a November 2016 rating decision declined to reopen a claim of service connection for trigger finger, mallet finger.  However, the issue of service connection for a left thumb and finger disability currently before the Board encompasses any diagnosis of a trigger or mallet finger of the left hand.  Therefore, the Board finds that the November 2016 rating decision did not alter the appellate status of the left thumb and finger claim and that the claim before the Board includes trigger or mallet finger of the left hand.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  The Board has characterized the issue accordingly.

The Board acknowledges that the issue of entitlement to service connection for a lung condition has been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that a hearing has been requested on this issue.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

The issues of entitlement to service connection for a left thumb and finger disability and for a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The competent evidence of record does not show that the Veteran suffers from a current left arm disability.


CONCLUSION OF LAW

Service connection is not warranted for a left arm disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  DUTIES TO NOTIFY AND ASSIST

With respect to the Veteran's claim being decided herein, VA has met all statutory and regulatory notice provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also complied with its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal. 

Regarding whether there was substantial compliance with the Board's September 2014 remand directives, the AOJ obtained and associated with the claims file all requested and available VA treatment records and sent the Veteran a letter in June 2015 regarding identifying any additional outstanding evidence.  The Veteran did not identify any outstanding evidence in response to this letter.  The Board thus concludes that there was substantial compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Veteran was not afforded a VA examination to assess the etiology of a left arm disability.  As explained in the below analysis, there is no evidence the Veteran currently has a left arm disability, including any competent lay evidence from the Veteran regarding symptoms of a left arm disability.  Moreover, even if the evidence did show symptoms of a left arm disability, there is no indication of an association between any current left arm disability and the Veteran's service.  Thus, a VA examination is not required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  SERVICE CONNECTION

The Board notes it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  To establish service connection for a claimed disability, there must be evidence of: (i) a present disability; (ii) incurrence or aggravation of a disease or injury in service; (iii) and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  A disease diagnosed after discharge may still be service connected if the evidence, establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 
Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (i) a layperson is competent to identify the medical condition, (e.g., a broken leg), (ii) the layperson is reporting a contemporaneous medical diagnosis, or (iii) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question requires medical knowledge.
Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The initial threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that the Veteran currently has (or during the pendency of the claim has had) the disability for which service connection is sought.  The Veteran asserts service connection for a left arm disability.  However, the record does not show that the Veteran has (or during the pendency of the instant claim has had) a left arm disability.  The Veteran has not submitted any evidence showing a medical diagnosis of a left arm disability.  The Veteran does not point to any occasion, treatment, or evaluation when a left arm disability was diagnosed (or underlying pathology for his claimed disability was identified).  Further, he has not described any current symptoms of a left arm disability.  Therefore, in the absence of proof of a current disability there is no valid claim for service connection for a left arm disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Brammer v. Derwinski, 3 Vet. App. at 225.  As such, entitlement to service connection is denied.


ORDER

Entitlement to service connection for a left arm disability is denied.


REMAND

A.  Service Personnel Records

Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty or ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  In this case, the record indicates through service treatment records that along with active duty service, the Veteran also had reserve service with periods of INACDUTRA and ACDUTRA.  The Veteran has alleged that his back disability is from wearing a heavy vest with equipment during his service.  Additionally, a July 1999 sick slip indicates the Veteran may have injured his thumb during a period of ACDUTRA or INACDUTRA.  The exact dates of his reserve service and any ACDUTRA or INACDUTRA performed therein are not clear from the record.  It is therefore necessary to obtain the Veteran's reserve service personnel records.  

B.  VA Examinations

In certain circumstances, VA is required to afford the Veteran a VA examination in order to adjudicate a claim.  VA has a duty to provide a VA examination expressing an opinion when the record lacks sufficient evidence to decide the veteran's claim, but contains evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Left thumb and finger disability

Service treatment records from the Veteran's reserve service contain a January 2001 Initial Medical Review in which the Veteran stated that "I'm a mechanic and sometimes I squeeze my finger when working.  They need healing.  The finger hurts."  Service treatment records also contain an individual sick slip form on which the Unit Commander noted "foot and thumb pain" and that the treatment was due to an injury.  The disposition was to return to duty.  The Veteran's DD Form 214s reflect that he had military occupational specialties of construction equipment repairman and heavy construction equipment operator.  In September 2004 VA treatment records, the Veteran indicated the presence of left hand discomfort and middle finger stiffness.  In an April 2006 VA medical treatment record it was noted that the Veteran had a trigger finger (acquired) on his left index and long fingers, which indicates a current disability.  The service treatment records indicate that there may be a connection between current disability and the reported injuries or his military occupational specialty during service.  Therefore, a VA examination is required to evaluate the claim.  




Back disability

The records following service indicate that the Veteran has been seen on an ongoing basis for lower back issues.  A primary care follow up note from August 2008 lists low back pain in the Veteran's history.  In a November 2014 treatment record it is noted that the Veteran attributed his lower back pain to his heavy vest with equipment that he wore in service.  In a January 2015 VA treatment note, the treating provider noted the Veteran's complaints of persistent back pain and indicated that it was more likely related to his knee disability.  An MRI taken in December 2014 was noted to show mild degenerative changes and mild narrow edema of L3.  In this case, the record indicates that the Veteran has had back pain since service and the Veteran has attributed this pain to wearing a heavy vest in service.  Additionally, there is an indication his back pain may be related to his service-connected disability.  Therefore, a VA examination is required to evaluate the claim.

C.  VA Records

The record reflects the Veteran has received VA treatment.  The most recent VA treatment records are from September 2016.  Therefore, any updated pertinent VA records should be obtained and associated with the claims file on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Take all appropriate action to obtain and associate with the claims file service personnel records regarding the Veteran's service in the Army National Guard and Reserves.  Verify all periods of ACDUTRA or INACDUTRA, to include thorough analysis of pay records, if necessary.  A written report should be prepared detailing the beginning and ending dates of each period of ACDUTRA and INACDUTRA, to the extent possible.

2.  Obtain the Veteran's VA treatment records from September 2016 to the present.

3.  If any of the records requested in items 1 and 2 are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

4.  After completing the development requested in items 1 and 2, arrange for a VA examination of the Veteran's left hand by an appropriate medical professional to establish the presence, and determine the nature and likely etiology of any disability.  The entire record must be made available to the examiner in conjunction with the examination.  

Based on a review of the record, and examination of the Veteran, the examiner should provide opinions that respond to the following:  

(a)  Please identify (by medical diagnosis) each type of disability of the Veteran's left hand found to be present.

(b)  Please identify the likely etiology of each left hand disability diagnosed.  Specifically, is it at least as likely as not (i.e., a 50% or better probability) that such disability, to include left trigger fingers, is related to the Veteran's service, to include treatment received in July 1999 or his military duties as a construction equipment repairman and operator?    

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  After completing the development requested in items 1 and 2, arrange for a VA examination of the Veteran's back by an appropriate medical professional to establish the presence, and determine the nature and likely etiology of any disability.  The entire record must be made available to the examiner in conjunction with the examination.  

Based on a review of the record, and examination of the Veteran, the examiner should provide opinions that respond to the following:  

(a)  Please identify (by medical diagnosis) each type of disability of the Veteran's back found to be present.

(b)  Is it at least as likely as not (i.e., a 50% or better probability) that any diagnosed back disability, to include degenerative changes, is related to the Veteran's service, to include from wearing a heavy vest with equipment during active duty service and any periods of ACDUTRA or INACDUTRA (that have been verified)?    

(c)  Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed back disability, to include degenerative changes, is causally related to service-connected bilateral knee disabilities?

(d)  Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed back disability, to include degenerative changes, is aggravated (i.e., any worsening of the disability beyond the normal course of the condition) by service-connected bilateral knee disabilities?  

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6.  Then review the record, arrange for any further development indicated, and readjudicate the claims.  If any remains denied, issue an appropriate supplemental statement of the case (SSOC) and afford the Veteran an opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


